Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The cited references do not disclose the features of the claim. Specifically, the cited references do not disclose “a first group of street-side joystick input devices, wherein the street-side joystick input devices are configured to operate an apparatus of the refuse vehicle when a selector switch is in a first position; and a second group of curb-side joystick input devices, wherein the curb-side joystick input devices are configured to operate the apparatus of the refuse vehicle when a selector switch is in a second position” (fig 2 [0029-0030]) with all other limitation cited in claims 1 and 15 and “ the plurality of joystick input devices comprises a first group of joystick input devices configured to operate a street side apparatus of the refuse vehicle, and a second group of joystick input devices configured to operate a curb-side apparatus of the refuse vehicle“ (fig 2 [0029-0030])  with all other limitation cited in claim 8. 

Khan et al. US 7,070,381 refuse collection vehicle with joystick but does not disclose “a first group of street-side joystick input devices, wherein the street-side joystick input devices are configured to operate an apparatus of the refuse vehicle when a selector switch is in a first position; and a second group of curb-side joystick input devices, wherein the curb-side joystick input devices are configured to operate the apparatus of the refuse vehicle when a selector switch is in a second position”.
Watje et al. US 10,793,351 leaf collection vehicle with joystick but does not disclose “a first group of street-side joystick input devices, wherein the street-side joystick input devices are configured to operate an apparatus of the refuse vehicle when a selector switch is in a first position; and a second group of curb-side joystick input devices, wherein the curb-side joystick input devices are configured to operate the apparatus of the refuse vehicle when a selector switch is in a second position”.
Lewis et al. US 20200339345 side loading refuse collection vehicle  with joystick but does not disclose “a first group of street-side joystick input devices, wherein the street-side joystick input devices are configured to operate an apparatus of the refuse vehicle when a selector switch is in a first position; and a second group of curb-side joystick input devices, wherein the curb-side joystick input devices are configured to operate the apparatus of the refuse vehicle when a selector switch is in a second position”.
Dauth et al. US 20200048865 work vehicle  with modular user interface and joystick  but does not disclose “a first group of street-side joystick input devices, wherein the street-side joystick input devices are configured to operate an apparatus of the refuse vehicle when a selector switch is in a first position; and a second group of curb-side joystick input devices, wherein the curb-side joystick input devices are configured to operate the apparatus of the refuse vehicle when a selector switch is in a second position”.

For at least these reasons the cited references do not read on the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 06/14/2022Primary Examiner, Art Unit 2692